396 F.2d 955
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CANNERY WORKERS OF the PACIFIC, affiliated with theSeafarers International Union of North America,AFL-CIO, Respondent.
No. 21680.
United States Court of Appeals Ninth Circuit.
June 24, 1968.

Arnold Ordman, General Counsel, N.L.R.B., Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Warren M. Davison (argued), Hans J. Lehmann, Attys., N.L.R.B., Washington, D.C.; Ralph E. Kennedy, Director, N.L.R.B., Los Angeles, Cal., for appellant.
Robert W. Gilbert (argued), of Gilbert & Nissen, Beverly Hills, Cal., Schulman, Abarbanel & Kroner, New York City, for appellee.
Before HAMLEY and MERRILL, Circuit Judges, and REAL,1 District Judge.
PER CURIAM:


1
The above-entitled petition for enforcement of the order of June 21, 1966, issued by the National Labor Relations Board, is granted on the authority of National Labor Relations Board v. Industrial Union of Marine and Shipbuilding Workers of America, AFL-CIO, and its Local 22, 391 U.S. 418, 88 S. Ct. 1717, 20 L. Ed. 2d 706, decided May 27, 1968.



1
 The Honorable Manuel Real, United States District Judge for the Central District of California, sitting by designation